DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23 and 24 are withdrawn from consideration as the claims depend on withdrawn claims 9 and 15.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, it is unclear how the first light emitter can be configured to emit the second light as claim 1 requires that the second light be emitted from the second light emitter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to include all the limitations of the claim upon which it depends as claim 1 requires that a second light emitter emits the second light into the second section while claim 4 recites that the first light emitter emits the second light.  It is further noted that the first light emitter, which is required by claim 1 to emit into the first section, is required by claim 4 to also emit into the second section as the second light is required by claim 1 to be emitted into the second section.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shatalov et al. (US 2018/0243458; hereinafter “Shatalov”).
In regard to claim 1, Shatalov discloses an appliance (refrigerator; see [0076]) comprising: a first section (storage area 54/154); a second section (any other location in the refrigerator); a first light emitter (UV radiation source 12) configured to emit a first light, having a first peak wavelength in a first wavelength range of 380 nm - 420 nm (such as violet light or LEDs which operate in wavelength range of 360-420nm; see [0112] and [0170]), into the first section; a second light emitter (such as the necessarily present ambient lights for illuminating the interior with white light or a different set of UV emitters such as the configuration depicted one of Figures 11, 19 or 21) configured to emit second light into the second section; a sensor (sensing devices 16 which can include a load sensor; see [0085]) configured to determine a weight of contents in the first section; and a control system (computer system 20), in communication with the sensor, configured to: determine, based on the weight of the contents in the first section, a dosage (“computer system 20 can automatically adjust and control one or more aspects of the ultraviolet radiation 13 generated by the ultraviolet radiation source 12 according to the currently selected operating configuration 50” which would necessarily include the flux/intensity and operation time of the light) of the first light to be provided to the first section over a period of time, cause the first light emitter to emit a first radiant flux (i.e. intensity) over the period of time to achieve the determined dosage, wherein the first radiant flux of the first light is independent of a second radiant flux of the second light (the operation of the UV radiation source 12 is independent of the second light).  See [0076], [0083]-[0086], [0110], [0112], [0119], [0122] and [0170] and Figures 1-3, 11, 19 and 21.
In case it is viewed that the disclosure of “violet light” or light having a wavelength of 360-420 nm does not disclose light having a first peak wavelength in the first wavelength range of 380-420 nm, it would have been within the ambit of one of ordinary skill in the art to have determined the optimum or workable range of peak wavelength of the first light without producing any new or unexpected results as Shatalov discloses that violet light is beneficial and teaches a range of produced wavelengths which encapsulates the claimed range of the peak wavelength. It is noted that applicant does not disclose the criticality of the peak wavelength and discloses that “violet light” ranges from 380-420 nm.
In regard to claim 5, Shatalov discloses wherein the second light has a second peak wavelength in the first wavelength range of 380 nm - 420 nm as the second light emitters can be the same as the first light emitters.  See the configurations of Figures 11, 19 and 21 and paragraphs [0110], [0119] and [0122].
In regard to claim 6, Shatalov discloses a configuration wherein the first light emitter (top UV sources 12) is configured to emit the first light, through the second section (top shelf area) into the first section (middle or bottom shelf area) as the shelves are made from transparent material.  See Figure 19 and [0119].
In regard to claims 21 and 7, Shatalov discloses a second sensor (sensing devices 16 can include a visual camera) configured to determine the color or visual appearance (i.e. an outline, shape or quantity) of the contents in the first section, and wherein the determining the dosage of the first light is further based on the color or visual appearance of the contents in the first section.  See [0083]-[0085].
In regard to claim 8, Shatalov discloses a configuration wherein the second section (areas outside of the storage area) comprises a light filtering material that is configured to block blight in the first wavelength range as the layers of the storage device 152 forming the storage area 154 do not allow UV radiation to escape.  See [0115] and Figure 16.
In regard to claim 22, it is viewed that such determining steps would inherently be carried out over different time periods as the contents of the storage area changes, including when contents are removed from and/or added into the refrigerator.  See [0085].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774